Citation Nr: 1103874	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral glaucoma.

2. Entitlement to service connection for a cardiac disability.

3. Entitlement to service connection for asthma with allergies. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1954 to May 24, 1957 and from May 25, 1957 to June 1960.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2010, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the claims file.  At the hearing, the Veteran sought, and was 
granted, a 90 day abeyance period for the submission of 
additional evidence.  38 C.F.R. § 20.709.  In November 2010 he 
submitted additional evidence with a waiver of RO consideration.  
His claims file is now in the jurisdiction of the Chicago, 
Illinois RO.     

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

In a November 2008 letter V.E.T., M.D. (of the Wabash Outpatient 
Clinic) noted that from his brief review of "[the Veteran's] 
records and previous notes" and according to the notes of a 
previous physician, the Veteran had been receiving immunotherapy 
since approximately 1968.  He noted that the Veteran's first 
diagnosis of asthma was in 1994.  He also noted (regarding 
cardiac disability) that the Veteran's cardiologist K.P. might 
have more detailed records, and indicated that if further records 
were needed he would be happy to send whatever was needed.  

A November 2010 letter from H.E.B., M.D. notes that the Veteran 
had a 47 to 52 year history of allergic rhinitis, asthma, and 
atopic dermatitis.  This suggests that the provider may have 
treatment records pertaining to such disabilities. 

In a January 2010 statement the Veteran noted that he received 
treatment for glaucoma from the Wabash Hospital Association, VA, 
and from S.S., D.O.  He indicated that he received asthma/allergy 
treatment from VA and Dr. H.E.B.  

Review of the claims file found that clinical records of the 
identified treatment (to include up-to-date VA treatment records) 
have not been sought, and are not associated with the claims 
file.  As such records were identified and may contain pertinent 
information, they must be secured for the record. 

The Veteran is advised that a governing regulation 
provides that when evidence (to include identifying 
information and releases) requested in connection with a 
claim for VA benefits is not furnished within a year after 
the date of request the claim is to be considered 
abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received for the 
disabilities on appeal from December 2007 
to the present.

2.	The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment 
he received for asthma and allergies, his 
cardiac disability, and bilateral 
glaucoma.  He should provide a 
chronological listing of the providers, as 
well as any releases necessary for VA to 
secure private treatment/evaluation 
records.  The RO must secure for 
association with the claims file copies of 
the complete records of evaluation and 
treatment from the identified providers, 
specifically including: 1) all records 
from the Wabash Outpatient Clinic (to 
include those specifically identified in 
the November 2008 letter of V.E.T., M.D.); 
2) all records from cardiologist K.P; 3) 
all records from H.E.B., M.D; and 4) all 
records from S.S., D.O.  If any private 
provider does not respond to the RO's 
request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.  

3.	If the results of the above-requested 
development suggest any further 
development, i.e., indicate that the 
Veteran's asthma and allergies and/or 
cardiac disability may be associated with 
his service, the RO should arrange for the 
development indicated (to include a VA 
nexus examination, if deemed necessary).

4.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

